DETAILED ACTION
This action is in response to applicant’s amendment received on 12/04/2020. Amended claims 1,  4 and 6 are acknowledged. Claims 1-15 are pending. Claims 13-15 remain withdrawn from consideration pursuant to 37 CFR 1.142(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “the hot gas inlet/outlet end” in line 12. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this examination, the claim has been interpreted to mean:
--a hot gas inlet/outlet end--.
Regarding claim 3, the claim recites the limitation “the inlet into the tube bundle” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this examination, the claim has been interpreted to mean:
--an inlet into the tube bundle--.
Regarding claims 2 and 4-12, the claims are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et a. (US 2014/0034028, herein “Zhang”).
Regarding claim 1, Zhang discloses a compact heat exchanger (figs. 1-10) for a heat exchange between a hot gas and a liquid coolant (water) [par. 0009, lines 8-12] comprising:
a)    a shell (the shell is read as a combination of elements 3 plus 4) extending according to a longitudinal direction to allow the passage of the liquid coolant (water) between a liquid coolant inlet/outlet (6) and a liquid coolant outlet/inlet (2) (fig. 1);
b)    a heat exchange tube bundle (8) for a passage of the hot gas [par. 0038, lines 3-7], housed in the shell (3 plus 4) (fig. 2), extending according to the longitudinal direction between a first fixing baffle (15 plus 32/33) located on a hot gas inlet/outle side (at 7) (fig. 2), and a second fixing baffle (27) located on a hot gas outlet/inlet side (at 1) (fig. 3), and
c)    the second fixing baffle (27) is attached to the shell (3 plus 4) (fig. 3);
wherein
d)    the first fixing baffle (15 plus 32/33) is attached to the shell (3 plus 4) by means of a tubular-shaped manifold element (12 plus 13) [par. 0035, lines 7-8] wherein:
i.    the end of the manifold element (12 plus 13) located at a hot gas inlet/outlet end (at 7) according to the longitudinal direction comprises an elastically deformable perimetral collar (12) with an outer attachment region and an inner attachment region, wherein the outer attachment region has a characteristic diameter that is larger than the characteristic diameter of the inner attachment region (clearly seen in annotated fig. 2-ZHANG, page 4), characteristic diameter being defined as four times the area of the cross section divided by the perimeter of said section, such that
the first baffle (15 plus 32/33) is attached to the manifold element (12 plus 13) through the inner attachment region of the manifold element (12 plus 13) (see annotated fig. 2-ZHANG, page 4), and 
the outer attachment region of the manifold element (12 plus 13) is attached to the shell (3 plus 4) (see annotated fig. 2-ZHANG, page 4) [par. 0035, lines 7-8], and
ii.    at least one tubular segment (13) of the manifold element (12 plus 13) extends according to the longitudinal direction from the perimetral collar (12) to the hot gas outlet/inlet side (at 1) and is housed inside the shell (3 plus 4) (see annotated fig. 2-ZHANG, below), establishing a perimetral chamber (34 plus 35) in fluid communication with the liquid coolant inlet/outlet (6) and in fluid communication with an inside of the shell (3 plus 4) [par. 0037, lines 1-2] (fig. 2).


    PNG
    media_image1.png
    583
    665
    media_image1.png
    Greyscale


Regarding claim 2, Zhang discloses: 
the perimetral chamber (34 plus 35) being configured by means of an enlargement of the shell (3 plus 4) in a segment according to the longitudinal direction in which the at least one tubular segment (13) of the manifold element (12 plus 13) extends (clearly seen in fig. 2).


Regarding claim 3, Zhang discloses: 
the perimetral collar (12) establishing a fluid barrier between an inside of the shell (3 plus 4) where the liquid coolant is located and an inlet into the tube bundle (8) where the hot gas is located (since the hot gas enters the shell -3 plus 4- through the tubular segment -13-) (fig. 2).
Regarding claim 10, Zhang discloses: 
the elastic perimetral collar (12) having a section that is:
in corrugated form (12) with at least one double transition curve (at least six double transition curves) (fig. 2).
Regarding claim 12, Zhang discloses an EGR system comprising a heat exchanger according to claim 1 [par. 0033, lines 1-2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2014/0299115, herein “Zhang ‘115”) in view of Zhang.
Regarding claim 1, Zhang ‘115 discloses a compact heat exchanger (fig. 1) for a heat exchange between a hot gas (entering shell -3- through -9-) and a liquid coolant (water) (fig. 1) comprising:
a)    a shell (3) extending according to a longitudinal direction (fig. 1) to allow a passage of the liquid coolant (water) between a liquid coolant inlet/outlet (1) and a liquid coolant outlet/inlet (not shown, but as it is well known in the art) (fig. 1);
b)    a heat exchange tube bundle (clearly seen in fig. 1) for a passage of the hot gas, housed in the shell (3) (fig. 1), extending according to the longitudinal direction between a first fixing baffle (5 plus 12 plus 14 plus 15 plus 22) (figs. 1-2) located on a hot gas inlet/outlet side (11) (fig. 1), 
wherein
d)    the first fixing baffle (5 plus 12 plus 14 plus 15 plus 22) is attached to the shell (3) by means of a tubular-shaped manifold element (7 plus 8 plus 10) (fig. 1) wherein:
i.    the end of the manifold element (7 plus 8 plus 10) located at a hot gas inlet/outlet end (11) according to the longitudinal direction comprises an elastically deformable perimetral collar (7 plus 8) with an outer attachment region and an inner attachment region, wherein the outer attachment region has a characteristic diameter that is larger than the characteristic diameter of the inner attachment region (clearly seen in annotated fig. 1-ZHANG ‘115, below), characteristic diameter being defined as four times the area of the cross section divided by the perimeter of said section, such that
the first baffle (5 plus 12 plus 14 plus 15 plus 22) is attached to the manifold element (7 plus 8 plus 10) through the inner attachment region of the manifold element (7 plus 8 plus 10) (see annotated fig. 1-ZHANG ‘115, below), and 
the outer attachment region of the manifold element (7 plus 8 plus 10) is attached to the shell (3) (see annotated fig. 1-ZHANG ‘115, below), and


    PNG
    media_image2.png
    404
    558
    media_image2.png
    Greyscale


ii.    at least one tubular segment (10) of the manifold element (7 plus 8 plus 10) extends according to the longitudinal direction from the perimetral collar (7 plus 8) to the hot gas outlet/inlet side (on the other side of the heat exchanger, assuming, per figure 1, that the hot gas outlet side is arranged on the other side of the heat exchanger since it is not depicted in figure 1) 
	Zhang ‘115 does not disclose:
a second fixing baffle located on a hot gas outlet side, and
the second fixing baffle being attached to the shell.	
However, it is well known in the art of exhaust gas recovery systems the use of shell-an-tube heat exchangers comprising a set of baffles intended to support a bundle of tubes, the baffles arranged not only at the ends of the shell of the heat exchanger but along the chamber formed by the shell for the purpose of better support the bundle of tubes, and it is also known to arranged a hot gas outlet side for the heat exchanger on an end of the shell opposite the end where the hot gas inlet side is arranged (one-pass shell type). Zhang, for instance, also directed to a heat exchanger (fig. 2) for an exhaust gas recovery system comprising a shell (3 plus 4), a tube bundle (8), a first fixing baffle (15 plus 32/33) located on a hot gas inlet side (at 7), teaches a second fixing baffle (27) located on a hot gas outlet side (at 1) (fig. 3), the second fixing baffle (27) being attached to the shell (3 plus 4) (fig. 3);
Therefore, it would have been obvious to incorporate in Zhang ‘115 the teachings of Zhang to have a second fixing baffle located on a hot gas outlet side, in order to have a one-pass shell type heat exchanger, and the second fixing baffle being attached to the shell in order to better support the bundle of tubes. It is noted, Zhang ‘115 presumably incorporates those features already, but the reference focuses on the structure of the hot gas inlet and the ability of releasing thermal expansion.
Regarding claim 6, Zhang ‘115 discloses: 
the end of the manifold element (7 plus 8 plus 10) located at an opposite end of the hot gas inlet/outlet according to the longitudinal direction being attached to a surface of the shell (3) (see annotated fig. 1-ZHANG ‘115, page 6).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Regarding claim 11, Zhang does not disclose: 
the manifold element (12 plus 13) being configured as a single part.
However, it would have been an obvious matter of design choice to have the manifold element  being configured as a single part, since the configuration of the manifold element as a single part does not change its function, and applicant has not disclosed that having the manifold element configured as a single part solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well having the manifold element arranged in other manners.

Allowable Subject Matter
Claims 4-5 and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
The rejections of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the Office Action of 08/04/2020, are withdrawn in light of the amendments. However, the amended claims present new issues that need to be addressed under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive.  
Specifically, in page 6, Applicant argues that Zhang’s first baffle does not seem to be attached (by means of a tubular element) to the shell, as recited in amended claim 1. 
In response, paragraph 0035, lines 7-8 of Zhang clearly indicates that the right end of bellow (12), which is part of the manifold element (12 plus 13), is welded to the shell (3 plus 4).
In page 7, Applicant argues that the claimed inner and outer attachment regions are identified in the office Action of record as between the parts 33 and 12 for the inner attachment region and parts 12 and 13 for the outer attachment region and that, since these parts are identified in the Office Action as forming the claimed manifold element, the indicated attachment seem to be attachments of said manifold element and not of the first baffle and the manifold element, as recited in claim 1.
In response, new grounds of rejection are presented in this Office Action where Zhang’s first baffle is read as the combination of elements 15 plus 32/33, and the manifold element is read as comprising elements 12 plus 13. Further, the “region” of each the inner and outer attachment regions, is interpreted as a “zone” or “area” of the element, clearly depicted in annotated fig. 2–ZHANG, page 4, Therefore, the first baffle (Zhang, 15 plus 32/33) is clearly attached to the manifold element (Zhang, 12 plus 13) through the inner attachment region. It is noted, the axial deformation of the tube bundle (8) due to thermal expansion is transferred to and absorbed by the bellow (12) [Zhang, par. 0010] preventing the longitudinal prolongation of the end of the heat exchanger (Applicant remarks, page 7). 
In page 8, Applicant argues that the attachment between the first baffle and the shell recited in claim 1 seems not to be taught or suggested by Zhang ‘115.
In response, Zhang ‘115 discloses the first baffle (5 plus 12 plus 14 plus 15 plus 22) (see also fig. 2) being attached to the shell (3) by means of a tubular-shaped manifold element (7 plus 8 plus 10), as claimed, which can clearly be seen in annotated fig. 1-ZHANG ‘115, page 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763